DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/17/2022 has been entered:
Claim 1 – 4, 6, 7, 9, 10 and 12 – 23 remain pending in the application;
Claim 1 – 4, 7, 10, 14, 16, 17 and 19 are amended;
Claim 5, 8 and 11 are cancelled;
Claim 21 – 23 are added as new.

Applicant’s amendments to claims DO NOT overcome the 112(b) claim rejection to claim 17 as set forth in the Non-Final Office Action mailed on 10/18/2021. The corresponding 112 claim rejections are maintained.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitations “wherein the electrical circuit comprises: at least three infrared light emitting diodes, IR-LEDs;” “wherein the electrical circuit is configured to cause each of the at least three IR-LEDs to emit infrared light for being sensed by the surgical navigation system by supplying a current through each of the at least three IR-LEDs that is limited to not exceed 15 milliampere (mA).” Applicant submitted on p.7 – 8 that “Elliott fails to teach or suggest the above features of amended claim 1.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reason.
Since applicant’s amendments change the scope of claim, new reference Malackowski et al. (US 2008/0312530 A1; published on 12/18/2008) (hereinafter "Malackowski") and Jason (Using diodes to limit current to LEDs; published online on 11/26/2009) are introduced in new grounds of rejection to teach the amended claim. See detail in later 103 rejection.
Thus, Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 14 and 16, applicant amended claims to include similar limitations as amended in claim 1, and applicant’s arguments submitted on p.8 exclusively rely on the supposed deficiencies with the rejection of claim 1. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all correspond dependent claims, applicant’s remarks submitted on p.8 – 9 exclusively rely on supposed deficiencies with the rejection of parent claim 1, 14 and 16. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.7 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the camera signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Limitation “camera” and corresponding features are deleted in the parent claim 16 in the amendments filed on 02/17/2022. 
Thus, there is insufficient antecedent basis for “the camera signal” in claim 17.

Claim 18 recites the limitation "the camera " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Limitation “camera” and corresponding features are deleted in the parent claim 16 in the amendments filed on 02/17/2022. 
Thus, there is insufficient antecedent basis for “the camera” in claim 18.

Claim 19 recites the limitation "the camera " in line 1 – 2.  There is insufficient antecedent basis for this limitation in the claim. Limitation “camera” and corresponding features are deleted in the parent claim 16 in the amendments filed on 02/17/2022. 
Thus, there is insufficient antecedent basis for “the camera” in claim 19.

Therefore, claim 17 – 19 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 9, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (US 2008/0312530 A1; published on 12/18/2008) (hereinafter "Malackowski") in view of Jason (Using diodes to limit current to LEDs; published online on 11/26/2009).

Regarding claim 1, Malackowski teaches a tracker for a surgical navigation system ("FIGS. 1 and 2 provide an overall view of the components of the surgical navigation system 30 of this invention. System 30 includes a tracker 32 …" [0057]), the tracker comprising:
a carrier ("… tracker 32 includes a housing 70." [0064]); and
an electrical circuit disposed on the carrier ("FIGS. 5 and 6 illustrate the active components of tracker 32 …" [0056]; "Disposed inside shell 604 are two parallel, horizontally aligned printed circuit boards 612 and 614." [0223]), wherein the electrical circuit comprises:
at least three infrared light emitting diodes, IR-LEDs (“The second navigation system also contains a number of IR transmitting LEDs.” [0015]; "A single LED 122 is mounted to each of the two inclined sections of each finger 77. LEDs 122, as discussed below, are part of the second navigation system ..." [0065]; "… these components include the LEDs 122 …" [0223]; see Fig. 4 and 33, there are at least three LEDs 122); and
a battery configured to provide power to operate the at least three IR-LEDs ("All the components internal to the tracker 32 are powered by a battery 134 also internal to the tracker." [0078]; here all the components includes LEDs 122), wherein the electrical circuit is configured to cause each of the at least three IR-LEDs to emit infrared light for being sensed by the surgical navigation system ("The second navigation system also contains a number of IR transmitting LEDs." [0015]; "… in a step 170, microcontroller 108 also causes the LEDs 122 of the second navigation system to emit photonic energy detectable by localizer 40." [0089]) by supplying a current through each of the at least three IR-LEDs ("The application of a voltage across the LEDs 122 is controlled by a FET 124 tied to the LED cathode. A load resistor 126 is tied between the anode of LED 122 and ground. Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, when the FET is activated there is a current through the LED and resistor, which is defined by the circuit).
Although Malackowski does not explicitly teach the current limit value of each IR-LED, the fundamental electrical circuit theory well defines that the current is determined by the resistor according to the circuit layout as shown in Fig.5. One with ordinary skill in the art would adjust the resistor value to achieve specific current with routine experiments, which can also be shown as well-known knowledge in the cited reference Jason and pertinent arts in this office action.
In addition, in the same field of endeavor (LED driving), Jason teaches the key equation used to select resistor value to set the desired current ("In practice we just tend to use a voltage source {switched on and off by a logic gate or a MOSFET or a bipolar transistor} and a resistor to set the current. The key equation is Vsupply - VLED = ILED*R, or ILED = (Vsupply - VLED)/R" Page 2) that is limited to not exceed 15 milliampere (mA) ("If you want your LED current to be less sensitive to changes in voltage, that means the value of R should be higher... for a particular nominal LED current {usually between 5mA and 20mA} ..." Page 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resistor as taught by Malackowski with the resistor value calculation to set the current as taught by Jason. By using high resistance value resistor, "the current will be less sensitive to changes in voltage" (see Jason; Page 2).

Regarding claim 2, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches wherein the tracker is configured for continuous operation of at least one of the at least three IR-LEDs ("These components include the LEDs 122 that emit the light monitored by the localizer 40 …" [0231]; monitoring is an observation and checking operation over a period of time, according to the definition in Oxford Languages).

Regarding claim 3, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches wherein the electrical circuit comprises at least one resistor configured to limit the current for the at least three IR-LEDs ("The application of a voltage across the LEDs 122 is controlled by a FET 124 tied to the LED cathode. A load resistor 126 is tied between the anode of LED 122 and ground. Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5).

Regarding claim 9, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches an interface that is configured for coupling the tracker to a patient ("The straps/bandages 79 are formed with pockets 80, for receiving the tracker tabs 78. The seating of the tabs 78 in strap/bandage pockets thus holds the tracker to the patient." [0066]; "Stem 460 is formed with the geometric features needed to releasably secure the marker to the tissue to be tracked." [0188]; see Fig.6 and 23).

Regarding claim 10, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches wherein the tracker is configured to operate at least two of the at least three IR-LEDs simultaneously ("… in a step 170, microcontroller 108 also causes the LEDs 122 of the second navigation system to emit photonic energy detectable by localizer 40." [0089]; all LEDs are activated within same step).

Regarding claim 12, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches wherein the electrical circuit comprises at least one switch configured to electrically close and/or open at least one portion of the electrical circuit ("Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, in electrical circuit, FET is functioned as a switch).

Regarding claim 14, Malackowski teaches a tracker system ("FIGS. 1 and 2 provide an overall view of the components of the surgical navigation system 30 of this invention. System 30 includes a tracker 32 …" [0057]) comprising:
a surgical instrument ("Cordless power tools are also connected to system 30. One such power tool, a cordless driver 346 is depicted in FIG. 16." [0161]); and
a tracker attached to the surgical instrument ("… through a tracker 347 attached to the tool …" [0161]), the tracker comprising:
a carrier ("… tracker 32 includes a housing 70." [0064]); and
an electrical circuit disposed on the carrier ("FIGS. 5 and 6 illustrate the active components of tracker 32 …" [0056]; "Disposed inside shell 604 are two parallel, horizontally aligned printed circuit boards 612 and 614." [0223]), wherein the electrical circuit comprises:
at least three infrared light emitting diodes, IR-LEDs (“The second navigation system also contains a number of IR transmitting LEDs.” [0015]; "A single LED 122 is mounted to each of the two inclined sections of each finger 77. LEDs 122, as discussed below, are part of the second navigation system ..." [0065]; "… these components include the LEDs 122 …" [0223]; see Fig. 4 and 33, there are at least three LEDs 122); and
a battery configured to provide power to operate the at least three IR-LEDs ("All the components internal to the tracker 32 are powered by a battery 134 also internal to the tracker." [0078]; here all the components includes LEDs 122), wherein the electrical circuit is configured to cause each of the at least three IR-LEDs to emit infrared light for being sensed by the surgical navigation system ("The second navigation system also contains a number of IR transmitting LEDs." [0015]; "… in a step 170, microcontroller 108 also causes the LEDs 122 of the second navigation system to emit photonic energy detectable by localizer 40." [0089]) by supplying a current through each of the at least three IR-LEDs ("The application of a voltage across the LEDs 122 is controlled by a FET 124 tied to the LED cathode. A load resistor 126 is tied between the anode of LED 122 and ground. Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, when the FET is activated there is a current through the LED and resistor, which is defined by the circuit).
Although Malackowski does not explicitly teach the current limit value of each IR-LED, the fundamental electrical circuit theory well defines that the current is determined by the resistor according to the circuit layout as shown in Fig.5. One with ordinary skill in the art would adjust the resistor value to achieve specific current with routine experiments, which can also be shown as well-known knowledge in the cited reference Jason and pertinent arts in this office action.
In addition, in the same field of endeavor (LED driving), Jason teaches the key equation used to select resistor value to set the desired current ("In practice we just tend to use a voltage source {switched on and off by a logic gate or a MOSFET or a bipolar transistor} and a resistor to set the current. The key equation is Vsupply - VLED = ILED*R, or ILED = (Vsupply - VLED)/R" Page 2) that is limited to not exceed 15 milliampere (mA) ("If you want your LED current to be less sensitive to changes in voltage, that means the value of R should be higher... for a particular nominal LED current {usually between 5mA and 20mA} ..." Page 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resistor as taught by Malackowski with the resistor value calculation to set the current as taught by Jason. By using high resistance value resistor, "the current will be less sensitive to changes in voltage" (see Jason; Page 2).

Regarding claim 15, Malackowski in view of Jason teaches all claim limitations, as applied in claim 14, and Malackowski further teaches wherein the tracker is attached to a shaft of the surgical instrument ("… through a tracker 347 attached to the tool …" [0161]; see Fig.16).

Regarding claim 16, Malackowski teaches a surgical navigation system ("FIGS. 1 and 2 provide an overall view of the components of the surgical navigation system 30 of this invention." [0057]) comprising:
a tracker ("… tracker 32 ..." [0064]; "… through a tracker 347 …" [0161]) comprising:
a carrier ("… tracker 32 includes a housing 70." [0064]) configured to be coupled to a patient ("The straps/bandages 79 are formed with pockets 80, for receiving the tracker tabs 78. The seating of the tabs 78 in strap/bandage pockets thus holds the tracker to the patient." [0066]) or a surgical instrument ("… through a tracker 347 attached to the tool …" [0161]; see Fig.16); and
 an electrical circuit disposed on the carrier ("FIGS. 5 and 6 illustrate the active components of tracker 32 …" [0056]; "Disposed inside shell 604 are two parallel, horizontally aligned printed circuit boards 612 and 614." [0223]), wherein the electrical circuit comprises:
at least three infrared light emitting diodes, IR-LEDs (“The second navigation system also contains a number of IR transmitting LEDs.” [0015]; "A single LED 122 is mounted to each of the two inclined sections of each finger 77. LEDs 122, as discussed below, are part of the second navigation system ..." [0065]; "… these components include the LEDs 122 …" [0223]; see Fig. 4 and 33, there are at least three LEDs 122); and
a battery configured to provide power to operate the at least three IR-LEDs ("All the components internal to the tracker 32 are powered by a battery 134 also internal to the tracker." [0078]; here all the components includes LEDs 122), wherein the electrical circuit is configured to cause each of the at least three IR-LEDs to emit infrared light for being sensed by the surgical navigation system ("The second navigation system also contains a number of IR transmitting LEDs." [0015]; "… in a step 170, microcontroller 108 also causes the LEDs 122 of the second navigation system to emit photonic energy detectable by localizer 40." [0089]) by supplying a current through each of the at least three IR-LEDs ("The application of a voltage across the LEDs 122 is controlled by a FET 124 tied to the LED cathode. A load resistor 126 is tied between the anode of LED 122 and ground. Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, when the FET is activated there is a current through the LED and resistor, which is defined by the circuit).
Although Malackowski does not explicitly teach the current limit value of each IR-LED, the fundamental electrical circuit theory well defines that the current is determined by the resistor according to the circuit layout as shown in Fig.5. One with ordinary skill in the art would adjust the resistor value to achieve specific current with routine experiments, which can also be shown as well-known knowledge in the cited reference Jason and pertinent arts in this office action.
In addition, in the same field of endeavor (LED driving), Jason teaches the key equation used to select resistor value to set the desired current ("In practice we just tend to use a voltage source {switched on and off by a logic gate or a MOSFET or a bipolar transistor} and a resistor to set the current. The key equation is Vsupply - VLED = ILED*R, or ILED = (Vsupply - VLED)/R" Page 2) that is limited to not exceed 15 milliampere (mA) ("If you want your LED current to be less sensitive to changes in voltage, that means the value of R should be higher... for a particular nominal LED current {usually between 5mA and 20mA} ..." Page 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resistor as taught by Malackowski with the resistor value calculation to set the current as taught by Jason. By using high resistance value resistor, "the current will be less sensitive to changes in voltage" (see Jason; Page 2).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Jason, as applied in claim 3, and further in view of Poor et al. (US 2004/0263494 A1; published on 12/30/2004) (hereinafter "Poor").

Regarding claim 4, Malackowski in view of Jason teaches all claim limitations, as applied in claim 3, although in Fig.5 of Malackowski, there is only one LED 122 illustrated, it is implied that at least three LEDs 122 are connected in parallel since there are at least three LEDs 122 as shown in Fig.4, and each LED 122 are connected between voltage source and ground. Each resistor 126 is connected in series to corresponding LED 122 as shown in Fig.5.
In addition, in the same field of endeavor (LED driving), Poor teaches wherein the at least three IR-LEDs are connected in parallel, and the at least one resistor comprises at least three resistors each electrically connected in series to a different one of the at least three IR-LEDs for limiting the current through the IR-LED ("... having indication units 112 {e.g., LED's 1300, 1302, 1304, and 1306} with current limiting resistors 1310 {e.g., 33 Ohm}, 1312 {e.g., 75 Ohm}, 1314 {e.g., 75 Ohm}, and 1316 {e.g., 33 Ohm}" [0180]; see Fig.13 the parallel connection between LEDs and the series connection between LED and resistor).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to clarify the implicit teaching of LEDs driving circuit as taught by Malackowski with the LEDs driving circuit layout as explicitly taught by Poor. By using different resistor for different LEDs, "the forward current through each LED 112 is limited by resistors 1310" therefore each LED can be controlled individually (see Poor; [0186])


Claim 6, 13, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Jason, as applied in claim 1, 12 and 16 respectively, and further in view of Srimohanarajah et al. (US 2018/0325621 A1; priority date on 08/17/2016) (hereinafter "Srimohanarajah").

Regarding claim 6, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, except wherein the battery is a button cell.
However, in the same field of endeavor, Srimohanarajah teaches wherein the battery is a button cell ("… the battery may be a 'button' cell battery …" [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the battery as taught by Malackowski with the button cell battery as taught by Srimohanarajah. Doing so would make it possible to provide power supply "for storing energy locally in compact form for driving the light emitting device" (see Srimohanarajah; [0042]).

Regarding claim 13, Malackowski in view of Jason teaches all claim limitations, as applied in claim 12, except wherein the tracker is a disposable item and the switch is operable exactly once to close the at least one portion of the electrical circuit.
However, in the same field of endeavor, Srimohanarajah teaches wherein the tracker is a disposable item ("The fiducial markers in this example are effectively disposable light emitters." [0046]) and the switch is operable exactly once to close the at least one portion of the electrical circuit ("… the mounting post, when the fiducial marker is mounted, may be used to activate the fiducial marker serving as an electrical path in the circuit powering the light emitting device, or through causing closure of a switch within the circuit to connect the light emitting device to a power signal." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the electrical circuit as taught by Malackowski with the tracker design as taught by Srimohanarajah. By using the mounting post as part of the circuit in the "push-fit" mounting mechanism (see Srimohanarajah; [0045]), one with ordinary skill in the art would be able to design a more compact device with less electronic components.

Regarding claim 17, Malackowski in view of Jason teaches all claim limitations, as applied in claim 16, except a processor capable of receiving the camera signal and at least one of registering and tracking the tracker based on the received camera signal.
However, in the same field of endeavor, Srimohanarajah teaches a processor ("The master control and sync unit 202 may be implemented using … one or more microprocessors …" [0073]) capable of receiving the camera signal and at least one of registering and tracking the tracker based on the received camera signal (by using the term “capable of”, this limitation about detecting and generating signal describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the processor taught by Srimohanarajah is capble of performing the claimed intended us as: “… the number of such markers required to determine the location and orientation of the set of marker may be reduced and/or the accuracy of the estimates improved.” [0063]; “The master control and sync unit 202 may coordinate the flashing of the light emitters 204 so as to synchronize their outputs so that they are identifiable to the navigation system camera(s)." [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the localizer as taught by Malackowski with the navigation camera as taught by Srimohanarajah. As camera is well-known component in the navigation system, which is also taught in Srimohanarajah, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see MPEP 2144.

Regarding claim 18, Malackowski in view of Jason teaches all claim limitations, as applied in claim 16, except wherein the camera comprises at least one two-dimensional image sensor.
However, in the same field of endeavor, Srimohanarajah teaches wherein the camera comprises at least one two-dimensional image sensor ("The navigation system 10 may include a navigation camera 20, which may include at least two cameras spaced-apart to capture stereoscopic images." [0036]; 2D image sensor is inherent structural component for camera).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the localizer as taught by Malackowski with the navigation camera as taught by Srimohanarajah. As camera is well-known component in the navigation system, which is also taught in Srimohanarajah, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see MPEP 2144.

Regarding claim 21, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches the electrical circuit is configured to cause each of the at least three IR- LEDs to emit infrared light for being sensed by the surgical navigation system ("The second navigation system also contains a number of IR transmitting LEDs." [0015]; "… in a step 170, microcontroller 108 also causes the LEDs 122 of the second navigation system to emit photonic energy detectable by localizer 40." [0089]) by supplying a current through each of the at least three IR-LEDs ("The application of a voltage across the LEDs 122 is controlled by a FET 124 tied to the LED cathode. A load resistor 126 is tied between the anode of LED 122 and ground. Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, when the FET is activated there is a current through he LED and resistor, which is defined by the circuit).
Although Malackowski does not explicitly teach the current limit of each IR-LED, the fundamental electrical circuit theory well defines that the current is determined by the resistor according to the circuit layout as shown in Fig.5. One with ordinary skill in the art would adjust the resistor value to achieve specific current with routine experiments, which can also be shown as well-known knowledge in the cited reference Jason and pertinent arts in this office action.
   In addition, in the same field of endeavor (LED driving), Jason teaches the key equation used to select resistor value to set the desired current ("In practice we just tend to use a voltage source {switched on and off by a logic gate or a MOSFET or a bipolar transistor} and a resistor to set the current. The key equation is Vsupply - VLED = ILED*R, or ILED = (Vsupply - VLED)/R" Page 2) that is limited to not exceed 10 milliampere (mA) ("If you want your LED current to be less sensitive to changes in voltage, that means the value of R should be higher... for a particular nominal LED current {usually between 5mA and 20mA} ..." Page 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resistor as taught by Malackowski with the resistor value calculation to set the current as taught by Jason. By using high resistance value resistor, "the current will be less sensitive to changes in voltage" (see Jason; Page 2).
Malackowski in view of Jason fails to explicitly teach wherein the battery has a capacity of less than 400 milliamp hours.
However, in the same field of endeavor, Srimohanarajah teaches wherein the battery has a capacity of less than 400 milliamp hours ("… the battery may be a 'button' cell battery, and may be, for example a lithium, silver oxide, alkaline, or zinc-air or other type of cell battery." [0048]; a commercial available silver based button cell usually has a capacity of 200 mAh, and a alkaline based button cell usually has a capacity of 150 mAh; see cited pertinent art "Button cell - Wikipedia" citing button cells in 2009).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the battery as taught by Malackowski with the button cell battery as taught by Srimohanarajah. Doing so would make it possible to provide power supply "for storing energy locally in compact form for driving the light emitting device" (see Srimohanarajah; [0042]).

Regarding claim 22, Malackowski in view of Jason and Srimohanarajah teaches all claim limitations, as applied in claim 21, and all above three reference together also teaches wherein the tracker is configured for continuous or quasi- continuous operation of the at least three IR-LEDs for at least 5.5 hours (considering the teaching of Jason with 10 mA maximum current for each LED,  and there are at least three LEDs as taught in Malackowski, the total current for all LEDs will be 30 mA maximum. If a silver based button cell of 200 mAh is used as taught by Srimohanarajah, the continuous operation will last 6.667 hours).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the battery as taught by Malackowski and Jason with the button cell battery as taught by Srimohanarajah. Doing so would make it possible to provide power supply "for storing energy locally in compact form for driving the light emitting device" (see Srimohanarajah; [0042]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Jason, as applied in claim 1, and further in view of Foxlin et al. (US 2007/0081695 A1; published on 04/12/2007) (hereinafter "Foxlin").

Regarding claim 7, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, except wherein a distance between two of the at least three IR-LEDs is less than 40 millimeters (mm).
However, in the same field of endeavor, Foxlin teaches wherein a distance between two of the at least three IR-LEDs is less than 40 millimeters (mm) ("… 4 or more markers 304, 306, 308, 310 arranged in a line, spaced apart by integer multiples of a basic distance unit, u. For pen-sized fiducials viewed at short range within a room-sized environment, u is typically on the order of 5 mm or 1 cm …" [0048]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the trackers as taught by Malackowski with the markers as taught by Foxlin. Doing so would make it possible "to guarantee that every pair of markers is distinguishable in the image over the desired operating range of distances and tilt angles" (see Foxlin; [0053]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Jason, as applied in claim 16, and further in view of Franck et al. (US 2003/0187351 A1; published on 10/02/2003) (hereinafter "Franck").

Regarding claim 19, Malackowski in view of Jason teaches all claim limitations, as applied in claim 16, except wherein the camera comprises at least one lens for focusing the infrared light emitted by the at least three IR-LED.
However, in the same field of endeavor, Franck teaches wherein the camera comprises at least one lens for focusing ("… using CCD cameras with short focal-length lens …" [0220]) the infrared light emitted by the at least three IR-LED ("Each camera 562 in camera array 560 produces one time-varying image. Each tracking LED 550 on tracking MIRRF 510 is powered and emits infra-red illumination which is seen as a bright point in each of time-varying digitized images 586." [0079]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the localizer as taught by Malackowski with the tracking camera as taught by Franck. Doing so would make it possible that "permits accurate stereotactic surgery on various parts of the body, and in particular, allows accurate stereotactic surgery on the spine" (see Franck; [0029]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Jason and Frank, as applied in claim 19, and further in view of Srimohanarajah.

Regarding claim 20, Malackowski in view of Jason and Frank teaches all claim limitations, as applied in claim 19, and Malackowski further teaches wherein the electrical circuit comprises at least one switch configured to electrically close and/or open at least one portion of the electrical circuit ("Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, in electrical circuit, FET is functioned as a switch).
Malackowski in view of Jason and Frank fails to explicitly teach wherein the tracker is a disposable item and the at least one switch is operable exactly once to close the at least one portion of the electrical circuit.
However, in the same field of endeavor, Srimohanarajah teaches wherein the electrical circuit comprises at least one switch configured to electrically close and/or open at least one portion of the electrical circuit ("… the closure is a switch 140. The casing 102 may be structured to include a mechanical switch that closes the electrical circuit between the battery 124 and the control circuitry 112." [0060]; Fig.7, 8), and wherein the tracker is a disposable item ("The fiducial markers in this example are effectively disposable light emitters." [0046]) and the switch is operable exactly once to close the at least one portion of the electrical circuit ("… the mounting post, when the fiducial marker is mounted, may be used to activate the fiducial marker serving as an electrical path in the circuit powering the light emitting device, or through causing closure of a switch within the circuit to connect the light emitting device to a power signal." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the electrical circuit as taught by Malackowski with the tracker design as taught by Srimohanarajah. By using the mounting post as part of the circuit in the "push-fit" mounting mechanism (see Srimohanarajah; [0045]), one with ordinary skill in the art would be able to design a more compact device with less electronic components.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of Jason, as applied in claim 1, and further in view of Passerby (Resistor for 20 LEDs in series; published online on 04/15/2016).

Regarding claim 23, Malackowski in view of Jason teaches all claim limitations, as applied in claim 1, and Malackowski further teaches the electrical circuit is configured to cause each of the at least three IR- LEDs to emit infrared light for being sensed by the surgical navigation system ("The second navigation system also contains a number of IR transmitting LEDs." [0015]; "… in a step 170, microcontroller 108 also causes the LEDs 122 of the second navigation system to emit photonic energy detectable by localizer 40." [0089]) by supplying a current through each of the at least three IR-LEDs ("The application of a voltage across the LEDs 122 is controlled by a FET 124 tied to the LED cathode. A load resistor 126 is tied between the anode of LED 122 and ground. Microcontroller 108 asserts the gate signal to FET 124 to regulate the actuation of the LED 122." [0075]; see Fig.5, when the FET is activated there is a current through he LED and resistor, which is defined by the circuit).
Although Malackowski does not explicitly teach the current limit of each IR-LED, the fundamental electrical circuit theory well defines that the current is determined by the resistor according to the circuit layout as shown in Fig.5. One with ordinary skill in the art would adjust the resistor value to achieve specific current with routine experiments, which can also be shown as well-known knowledge in the cited reference Jason and pertinent arts in this office action.
   In addition, in the same field of endeavor (LED driving), Jason teaches the key equation used to select resistor value to set the desired current ("In practice we just tend to use a voltage source {switched on and off by a logic gate or a MOSFET or a bipolar transistor} and a resistor to set the current. The key equation is Vsupply - VLED = ILED*R, or ILED = (Vsupply - VLED)/R" Page 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resistor as taught by Malackowski with the resistor value calculation to set the current as taught by Jason. By using high resistance value resistor, "the current will be less sensitive to changes in voltage" (see Jason; Page 2).
In addition, Passerby teaches a LED driving current that is limited to not exceed 5 milliampere (mA) ("Also, you don't have to power them at 20 mA. LEDs will be quite bright at lower currents, even down to 0.1mA." Page 4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resistor as taught by Malackowski with the LED driving current as taught by Passerby. By setting driving current at low value as 0.1mA as taught by Passerby, which result in using high resistance value resistor as taught by Jason, "the current will be less sensitive to changes in voltage" (see Jason; Page 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hans in the response to online discussion about “3 RGB-LED with only 3 resistors” (published online on 03/25/2012) teaches the commonly used driving current for LED.

Wikipedia (https://en.wikipedia.org/wiki/Button_cell) discloses a list of properties for several button cells in year 2009. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793         

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793